                 Case 2:21-cr-00096-JCC Document 27 Filed 07/30/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR21-0096-JCC
10                             Plaintiff,                    ORDER
11          v.

12   GERSON FLORES-RIVERA,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to continue trial (Dkt. No.
16   26). Defendant is charged by Indictment with Distribution of Methamphetamine; Possession with
17   Intent to Distribute Fentanyl – Person; Possession with Intent to Distribute Methamphetamine,
18   Heroin and Fentanyl – Residence; and Carrying a Firearm During and in Relation to a Drug
19   Trafficking Crime. (Dkt. No. 12.) Trial is scheduled for August 16, 2021. (Dkt. No. 20.)
20   Defendant seeks a continuance to December 6, 2021. (Dkt. No. 26 at 2.) Defendant indicates that
21   additional time is necessary for defense counsel and Defendant to review recently received
22   discovery, which Defendant describes as voluminous. (Id.) Defendant also seeks additional time
23   to review discovery produced in two related cases. (Id.)
24          Having thoroughly considered the motion and the relevant record, the Court FINDS that
25   the ends of justice served by granting a continuance outweigh the best interests of Defendant and
26   the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:


     ORDER
     CR21-0096-JCC
     PAGE - 1
              Case 2:21-cr-00096-JCC Document 27 Filed 07/30/21 Page 2 of 2




 1         1. Taking into account the exercise of due diligence, the failure to grant a continuance

 2             would deny counsel for Defendant reasonable time necessary for effective

 3             preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a

 4             miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

 5         2. This case is sufficiently complex, in light of the related cases, such that it is

 6             unreasonable to expect adequate preparation for trial within the time limits

 7             established by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii).

 8   Accordingly, the Court GRANTS Defendant’s motion (Dkt. No. 26) and ORDERS:
 9         1. The August 16, 2021 jury trial is CONTINUED until December 6, 2021.
10         2. The pretrial motions deadline is CONTINUED until November 5, 2021.
11         3. The period from the date of this order until December 6, 2021 is an excludable time
12             period under 18 U.S.C. § 3161(h)(7)(A).
13         DATED this 30th day of July 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR21-0096-JCC
     PAGE - 2
